DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 02/24/2022 in response to PTO Office Action mailed 11/29/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claim 4no claims are amended, canceled or added.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to 35 USC 101 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to claims 1, 8 and 15 stated as “The cited references, individually or in combination, do not teach a suggest at least the following limitation receiving a request for a referencing worksheet linked from a data source worksheet, wherein the data source worksheet is a presentation of data set from a database and wherein the data source worksheet comprises a function utilizing an exposable parameter”.
	In response to Applicant’s argument, the Examiner disagrees because the Waldman reference disclose every argued feature except the request of Waldman is for a referencing worksheet linked from a data source web page. The data source web page includes web elements or objects positioned in the same coordinate spaces as spreadsheet elements in a reference worksheet to make it appear to users of the data source web page and the spreadsheet elements of a referencing worksheet are part of the same system and working together.  Waldman’s system allows automatic linking of the data source web page and the referencing worksheet such that scrolling or comparable actions on a spreadsheet object of the does not explicitly disclose the data source web page is a worksheet, but the data source web page of Waldman can be a worksheet since the data results are displayed on the referencing worksheet layout after linking the data source web page with the reference worksheet.  Therefore, the Waldman reference discloses receiving a request for a referencing worksheet linked from a data source [web page], the data source webpage is a presentation of a data set [e.g. the data set are web elements and data] from a database [e.g. an external server or a store 118] (See Waldman, para. [0020], para. [0021], Figures 1, 2), and the data source webpage comprises a function utilizing an exposable parameter since the Waldman’s system would perform a formula function that enables the referencing worksheet to reference web page elements or objects in the data source web page (See Waldman, para. [0020], para. [0021], Figures 1, 2).  As mentioned in the office action mailed on 11/29/2021, the Examiner explicitly indicated that the Waldman reference teaches everything except the Waldman reference does not explicitly that the data source web page is a worksheet. The Examiner has relied on the Igra reference to teach the data source is a worksheet only.  The Igra reference discloses linking information in a spreadsheet element to information contained in an external data source, the external data source is a database application associated with Microsoft EXCEL sheet using a Dynamic Data Exchange DDE protocol.  One of ordinary skill in the art would recognize the DDE protocol is used to link information between application programs running on Microsoft WINDOWS.  For example, a spreadsheet that calculate gross revenues for a business may contain spreadsheet objects or elements that are linked to data contained in a database application. Therefore, the Igra reference also discloses receiving a request for a reference worksheet [e.g. a spreadsheet from Microsoft Excel] linked from data source worksheet [e.g. a database table spreadsheet], wherein the data source worksheet is a presentation of data set from a 
Applicant’s argument with respect to claim 4 stated as “The cited portion of Igra fail to teach or suggest the added elements of issuing the database query to the database, wherein the database is within a cloud-based data warehouse”. 
In response to Applicant’s argument, the Examiner wants to point out the Waldman discloses a database/store is within a cloud-based data warehouse. The Waldman discloses a cloud-based system for integrating spreadsheet objects and other parts of a web service. The web services 112 and 113 within a cloud-based network providing a variety of functionally and tools to users who may access through browsers on client devices.  The service 112 within the cloud-based network may execute a spreadsheet application, while service may provide other applications such as a word processing application, a presentation application, a real estate related application, a mapping application and/or comparable ones. The service is provided through one or more applications executed on one or more servers such and server 119 and store/retrieve data to and from data stores 118 (See Waldman para. [0019] and Figure 1). Therefore, the combination of the cited references Waldman and Igra still discloses the features in claim 4.
Applicant’s argument with respect to claims 7 and 14 stated as “The cited references, individually or in combination, do not teach a suggest at least the following limitation wherein the referencing worksheet presents at least a subset of the data set presented by the data source worksheet ...Waldman make no mention at all of a data source worksheet, much less which presents a data set”.
In response to Applicant’s argument, the Examiner disagrees because the Waldman reference disclose every argued feature except the request of Waldman is for a referencing a data source web page. The data source web page includes web elements or objects positioned in the same coordinate spaces as spreadsheet elements in a reference worksheet to make it appear to users of the data source web page and the spreadsheet elements of a referencing worksheet are part of the same system and working together.  Waldman’s system allows automatic linking of the data source web page and the referencing worksheet such that scrolling or comparable actions on a spreadsheet object of the referencing worksheet populated with one or more web page elements of the data source web page preserves the relative location of the web element regarding the referencing worksheet layout (See Waldman, para. [0020]). While the Waldman reference does not explicitly disclose the data source web page is a worksheet, but the data source web page of Waldman can be a worksheet since the data results are displayed on the referencing worksheet layout after linking the data source web page with the reference worksheet.  Therefore, the Waldman reference discloses the referencing worksheet presents at least a subset of the data set presented by the data source web page.  As mentioned in the office action mailed on 11/29/2021 and the Examiner’s response above, the Examiner explicitly indicated that the Waldman reference teaches everything except the Waldman reference does not explicitly that the data source web page is a worksheet. The Examiner has relied on the Igra reference to teach the data source is a worksheet only.  The Igra reference discloses linking information in a spreadsheet element to information contained in an external data source, the external data source is a database application associated with Microsoft EXCEL sheet using a Dynamic Data Exchange DDE protocol.  One of ordinary skill in the art would recognize the DDE protocol is used to link information between application programs running on Microsoft WINDOWS.  For example, a spreadsheet that calculate gross revenues for a business may contain spreadsheet objects or elements that are linked to data contained in a database application. Therefore, the Igra reference also discloses receiving a request for a reference worksheet [e.g. a spreadsheet from Microsoft Excel] linked from data source worksheet [e.g. a database table spreadsheet], wherein the reference worksheet presents at least a subset of the data set presented by the data source worksheet [e.g. a database table spreadsheet from a database application] since the Igra’s system dynamically links a worksheet element in a Microsoft Excel spreadsheet to a data field element in the database application program. After the link is established, any data in the data field in the database application program would automatically appeared in the “linked” worksheet element in the spreadsheet cell (See Igra, col 2, lines 1-37 and col 3, lines 40-67 and col 4, lines 50-67). Therefore, it is the combination of the Waldman and Igra references discloses the argued feature.
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. ( US 2013/0151938 A1), hereinafter Waldman and in view of Igra et al. (US patent 6701485 B1), hereinafter Igra.

	Referring to claims 1, 8 and 15, Waldman discloses a method of exposing parameters in referencing worksheets (See para. [0047] and para. [0048] and Figure 6, the user style properties or attributes are exposed as referenced spreadsheet object in a spreadsheet, the results of the calculation can be displayed on the spreadsheet object and provided to a source object), the method comprising: 
receiving a request for a referencing worksheet linked from a data source web page (See para. [0027] and para. [0028], the system receiving a request associated with a reference spreadsheet object which related to a webpage object based on price information), wherein the data source [object] is a presentation of a data set from a database (See para. [0020] and para. [0021] and Figures 1, 2, the webpage object [e.g. elements, data] are retrieved from external data servers/store 118), and wherein the data source web page comprises a function utilizing an exposable parameter (See para. [0020], para. [0021] and para. [0047] and Figures 2 and 6, the system associates web page objects outside the boundaries of a spreadsheet object and performs calculation, the results of the calculation is displayed on the spreadsheet object in the spreadsheet application, note in para. [0021] and para. [0022], the calculation can be accomplished through a mechanism that allows for a formula function that enables a spreadsheet to reference objects in the webpage);
generating the referencing worksheet from the data source web page, wherein the referencing worksheet exposes the exposable parameter without exposing the function utilizing the exposable parameter (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula is not showed and displayed to the user);
presenting the referencing worksheet with the exposable parameter without allowing access to the function utilizing the exposable parameter (See para. [0022], para. [0027]-para.[0029],  para. [0047], para. [0048] and Figures 2 and 6,  the system pulls the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula can be accessed by the developers but not the user).
Waldman discloses a data source is web page or web page object (See para. [0027] and para. [0028], the system receiving a request associated with a reference spreadsheet object which related to a webpage object based on price information) but Waldman does not explicitly disclose the data source is a worksheet.
However, Igra discloses receiving a request for a referencing worksheet linked from a data source worksheet, wherein the data source worksheet is a presentation of a data set from a database (See col 2, lines 1-15 and col 3, lines 40-67 and col 4, lines 50-67, the system links information in a spreadsheet element to information contained in an external data source, the external data source is a database application associated with Microsoft EXCEL sheet using a Dynamic Data Exchange DDE protocol.  One of ordinary skill in the art would recognize the DDE protocol is used to link information between application programs running on Microsoft WINDOWS.  For example, a spreadsheet that calculate gross revenues for a business may contain spreadsheet objects or elements that are linked to data contained in a database application).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to bind worksheet data to external data source including linking from a data source worksheet, taught by Igra. Skilled artisan would have been motivated to obtain data source information from a spreadsheet since spreadsheets, charts, web databases, documents are common binding data source types for sharing information between applications in an office suite, e.g. Microsoft office (See Igra, col 3 , lines 1-12 and col 5, lines 50-67]). In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
As to claims 2, 9 and 16, Waldman discloses presenting a request to set the exposable parameter (See para. [0022], para. [0027]-para. [0029], para. [0047], para. [0048] and Figures 2 and 6, the system pulls the received data into the spreadsheet for computation of a mortgage evaluation with price 239 in response to a user request for mortgage evaluation and displays to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object). 
As to claims 3, 10 and 17, Waldman discloses receiving a value for the exposable parameter; and presenting, in the referencing worksheet, results of the function evaluated using the received value for the exposable parameter (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user the price 239 through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object).
As to claims 4, 11 and 18, Waldman discloses issue a database/ data store query to the database/store, wherein the database/data store is within a cloud-based data warehouse (See para. [0019] and Figure 1, the system is a cloud-based system for integrating spreadsheet objects and other parts of a web service. The web services 112 and 113 within a cloud-based network providing a variety of functionally and tools [to users who may access through browsers on client devices.  The service 112 within the cloud-based network may execute a spreadsheet application, while service may provide other applications such as a word processing application, a presentation application, a real estate related application, a mapping application and/or comparable ones. The service is provided through one or more applications executed on one or more servers such and server 119 and store/retrieve data to and from data stores 118). Waldman does not explicitly disclose generating a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request; and issuing the database query to the database. 
Igra discloses generating a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request; and issuing the database query to the database (See Figure 4 and col 7, lines 15-40 and 55-67, the user employs the contents of the cells in the spreadsheet as inputs or parameters [e.g. worksheet metadata for a getQuote request, the system generates a query to MSN investor web site to obtain quote data for the stock symbols presented in the A column in the worksheet and receives an update quote data in response to the request to the stock symbols database in real time).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to generate a database query using data source worksheet metadata of the data source worksheet and referencing worksheet metadata received in the request taught by Igra. Skilled artisan would have been motivated to bind spreadsheet cells or elements to various external data sources while providing faster throughput and less overhead (See Igra, col 3, lines 1-12) In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
As to claims 5, 12 and 19, Igra also discloses receiving, in response to the database query, a subset of the data set from the database; and presenting, in a graphical user interface, the subset of the data set from the database including organizing the subset of the data set based on the referencing worksheet metadata (See Igra, Figure 4 and col 7, lines 15-40 and 55-67 and col 9, lines 60-67, in response to the getQuote request, the subset of stock symbols s’ prices are presented in the worksheet, whenever a bound cell’s value changes, the spreadsheet is recalculated and displayed the changed or cells that are recalculated by the spreadsheet).
As to claims 6, 13 and 20, Waldman in view of Igra discloses wherein altering the exposable parameter changes a chart presented in the referencing worksheet (See Igra, Figure 4 and col 7, lines 15-40 and 55-67 and col 9, lines 60-67, in response to the getQuote request, the subset of stock symbols s’ prices are presented in the worksheet, whenever a bound cell’s value changes, the spreadsheet is recalculated and displayed the changed or cells that are recalculated by the spreadsheet).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to alter the chart presented in the referencing worksheet taught by Igra. Skilled artisan would have been motivated to do recalculation based on a change in worksheet object for accurate real time result (See Igra, col 9, lines 46-67) In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
As to claims 7 and 14, Waldman discloses wherein the referencing worksheet presents at least a subset of the data set presented by the data source web page (See para. [0022], para. [0027]-para.[0029], para. [0047], para. [0048] and Figures 2 and 6, generating the spreadsheet 222 which pull information from web page 220 and use the information in its model of relationships and formulas defining those relationships in the spreadsheet, for example, when the spreadsheet object is a mortgage worksheet and receives data from the webpage object, the system automatically pull the received data into the spreadsheet for computation of a mortgage evaluation with price 239 and displayed to the user through the spreadsheet object 232 [e.g. exposed], for example, the estimated mortgage payment computed by the spreadsheet object based on the price information obtained through the webpage object, the spreadsheet function is implicit, the actual formula is not showed and displayed to the user). 
Waldman does not explicitly that the data source web page is a worksheet. 
Igra discloses the referencing worksheet presents at least a subset of the data presented by the data source worksheet (See col 2, lines 1-37 and col 3, lines 40-67 and col 4, lines 50-67, linking information in a spreadsheet element to information contained in an external data source, the external data source is a database application associated with Microsoft EXCEL sheet using a Dynamic Data Exchange DDE protocol, the system dynamically links a worksheet element in a Microsoft Excel spreadsheet to a data field element in the database application program. After the link is established, any data in the data field in the database application program would automatically appeared in the “linked” worksheet element in the spreadsheet cell).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Waldman system to bind worksheet data to external data source including linking from a data source worksheet, taught by Igra. Skilled artisan would have been motivated to obtain data source information from a spreadsheet since spreadsheets, charts, web databases, documents are common binding data source types for sharing information between applications in an office suite, e.g. Microsoft office (See Igra, col 3, lines 1-20 and col 5, lines 50-67]). In addition, both references (Igra and Waldman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as binding spreadsheet objects to external data source in a Microsoft office suite. This close relation between both references highly suggests an expectation of success.
					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/            Primary Examiner, Art Unit 2153